Order entered November 13, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01306-CV

                     SEVEN HILLS COMMERCIAL, LLC, Appellant

                                             V.

                MIRABAL CUSTOM HOMES, INC., ET AL., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-1206312D

                                         ORDER
                   Before Chief Justice Wright and Justices Lang and Brown

      Before the Court is Appellees’ Emergency First Amended Motion to Enforce Order. We

DENY the motion.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE